Case: 21-30385      Document: 00516206323         Page: 1     Date Filed: 02/17/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       February 17, 2022
                                  No. 21-30385
                                                                         Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Joshua Damond,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                            USDC No. 6:20-CR-174-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Joshua Damond appeals the sentence imposed following his guilty
   plea conviction for possession of a firearm by a convicted felon in violation of
   18 U.S.C. § 922(g). He argues that the district court clearly erred by applying
   a four-level U.S.S.G. § 2K2.1(b)(6)(B) enhancement because he did not


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30385        Document: 00516206323             Page: 2      Date Filed: 02/17/2022




                                         No. 21-30385


   possess the firearm “in connection with” another felony offense. Damond
   also argues that the district court plainly erred by applying a two-level
   U.S.S.G. § 3C1.2 enhancement for reckless endangerment during his flight
   from law enforcement because application of both enhancements constitutes
   impermissible double counting.
           We review application of the § 2K2.1(b)(6)(B) enhancement for clear
   error. United States v. Bass, 996 F.3d 729, 742 (5th Cir. 2021). In at least two
   factually similar but unpublished cases, 1 we concluded that the defendant’s
   possession of a firearm facilitated, or had the potential of facilitating, his
   felony offense of flight from law enforcement. See United States v. Anderson,
   841 F. App’x 729, 730-31 (5th Cir.), cert. denied 142 S. Ct. 375 (2021); United
   States v. Priestley, 269 F. App’x 349, 350 (5th Cir. 2008). As in those cases,
   the finding that Damond’s possession of a firearm facilitated, or had the
   potential of facilitating, his felony offense of aggravated flight from law
   enforcement is plausible in light of the record as a whole and, thus, not clearly
   erroneous. See Bass, 996 F.3d at 742. The fact that Damond threw the
   firearm from his vehicle partway through the pursuit does not change our
   conclusion. See Anderson, 841 F. App’x at 730-31.
           Damond did not raise his double counting objection before the district
   court, so he concedes that review is for plain error. See Puckett v. United
   States, 556 U.S. 129, 135 (2009). Because Damond continued his high-speed
   flight from law enforcement after he threw the firearm from his vehicle,
   possession of the firearm and reckless endangerment of other drivers may be
   viewed as “temporally and geographically separate.”                   United States v.


           1
             Although unpublished opinions are not binding authority, see 5th Cir. R.
   47.5.4, they are persuasive and provide helpful examples of what this court has done when
   faced with a similar factual scenario. See Ballard v. Burton, 444 F.3d 391, 401 & n.7 (5th
   Cir. 2006); see also United States v. Cluff, 857 F.3d 292, 299 (5th Cir. 2017).




                                               2
Case: 21-30385     Document: 00516206323          Page: 3   Date Filed: 02/17/2022




                                   No. 21-30385


   Gillyard, 261 F.3d 506, 511-12 (5th Cir. 2001). Therefore, we conclude that
   Damond has failed to show that the district court erred, much less plainly
   erred, in applying the § 3C1.2 enhancement. See Puckett, 556 U.S. at 135.
         AFFIRMED.




                                        3